358 F.3d 446
Frank THOMAS, Plaintiff-Appellant,v.LAW FIRM OF SIMPSON CYBAK, et al., Defendants-Appellees.
No. 02-1113.
United States Court of Appeals, Seventh Circuit.
February 10, 2004.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division. No. 00 CV 8211. David H. Coar, Judge.
Frank Thomas, Matteson, IL, Jessica E. Price, Milwaukee, WI, for Plaintiff-Appellant.
Peter A. Monahan, Alholm, Monahan, Keefe & Klauke, Linda B. Dubnow, McGuirewoods, Chicago, IL, for Defendants-Appellees.
Jessica E. Price, Milwaukee, WI, for Amicus Curiae.
Before ROVNER, EVANS, and WILLIAMS, Circuit Judges.

ORDER

1
The panel's January 13, 2004 opinion and judgment are vacated. A new opinion will be issued at a later date.